                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION


HANK TURKNETT                                                       PLAINTIFF

v.                        Case No. 4:18-cv-00932-JM-JTK

FAULKNER COUNTY SHERIFF’S OFFICE,
FAULKNER COUNTY DETENTION FACILITY,
and JOHN FOWLKES, Deputy Sheriff, Faulkner County                   DEFENDANTS



                                     JUDGMENT

      Pursuant to the Order entered in this case on this date, IT IS CONSIDERED, ORDERED,

AND ADJUDGED that Petitioner’s Complaint is DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED THIS 7th day of October, 2019.


                                         ____________________________________
                                         UNITED STATES DISTRICT JUDGE
